NOTICE OF ALLOWANCE
Allowable Subject Matter
1. 	Claims 1-8 and 10-26 are allowed.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “the inner focus ring, the middle focus ring, and the outer focus ring are disposed on or above an outer region of an upper surface of the electrostatic chuck, the outer region being on an outer side from a step formed on the upper surface of the electrostatic chuck in a radial direction; the pusher pin is disposed outside of outer edges of the electrostatic chuck, the inner focus ring, the middle focus ring, and the outer focus ring; the rectangular parts of the middle focus ring overlap the outer focus ring in a plan view; and the controller configured to cause the pusher pin to move the middle focus ring such that a gap between the rectangular parts of the middle focus ring and the outer focus ring narrows and such that the rectangular parts mate with the recesses” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718